Exhibit ULTICOM, INC. 2 PLAN Article 1.Establishment & Purpose 1.1Establishment.Ulticom, Inc.hereby establishes the Ulticom, Inc. 2010 Stock Incentive Compensation Plan, as amended from time to time (hereinafter referred to as the “Plan”) as set forth in this document. 1.2Purpose of the Plan.The purposes of the Plan are to assist the Company, its Subsidiaries and Affiliates in attracting and retaining valued Directors, Employees and Consultants, to align their respective interests with shareholders’ interests through equity-based compensation and to permit the granting of awards that are intended to constitute performance-based compensation for certain executive officers under Section 162(m) of the Code. Article 2.Definitions Whenever capitalized in the Plan, the following terms shall have the meanings set forth below. 2.1“Affiliate” means any entity that the Company, either directly or indirectly, is in common control with, is controlled by or controls, or any entity that the Company has a substantial direct or indirect equity interest, as determined by the Board. 2.2“Annual
